TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 18, 2015



                                      NO. 03-15-00377-CV


          City of Leander; Kent Cagle, Individually and in his Official Capacity as
     City Manager of the City of Leander; and Thomas Yantis, Individually and in his
Official Capacity as Assistant City Manager and Planning Director for the City of Leander,
                                        Appellants

                                                 v.

                           Premas Global Leander I, LLC, Appellee




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
         DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on May 22, 2015.

Appellee has filed an agreed motion to dismiss the appeal, and having reviewed the record, the

Court agrees that the appeal should be dismissed. Therefore, the Court grants the motion and

dismisses the appeal. Appellants shall pay all costs relating to this appeal, both in this Court and

the court below.